Citation Nr: 1404106	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  09-50 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than January 17, 2002, for the award of an increased rating for lumbosacral strain.  

2.  Entitlement to a rating in excess of 10 percent for lumbosacral strain prior to September 23, 2010, and in excess of 20 percent thereafter.  

3.  Entitlement to a rating in excess of 20 percent for left shoulder status post arthroscopic subacromial decompression and arthroscopic distal clavicle resection with nonpainful scars.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from July 1982 to July 1992.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

In a July 2008 rating decision, the RO increased the rating for the appellant's service-connected lumbosacral strain to 10 percent, effective March 31, 2008.  The appellant appealed both the effective date and the rating assigned.  

Before the matter was certified to the Board, in an August 2010 rating decision, the RO assigned an earlier effective date of January 17, 2002, for the award of the 10 percent disability rating for the appellant's lumbosacral strain.  In addition, in an October 2010 rating decision, the RO increased the rating for the appellant's lumbosacral strain to 20 percent, effective September 23, 2010.  Although an earlier effective date and a higher disability rating were granted, the issues remain in appellate status, as the appellant has not withdrawn his appeal of either issue.  Cf. AB v. Brown, 6 Vet. App. 35, 38 (1993).

In July 2012, the appellant testified with respect to both issues before the undersigned Veterans Law Judge at a Board hearing held at the RO.  

The Board notes that in March 2009, the appellant submitted a claim for an increased rating for his service-connected right ankle disability.  A review of the available record indicates that the RO has not yet addressed this claim.  Thus, the Board does not have jurisdiction over it, and it is referred to the RO for initial consideration.

Additionally, a review of the record indicates that in an April 2010 rating decision, the RO assigned a 20 disability rating for the appellant's service-connected left shoulder status post arthroscopic subacromial decompression and arthroscopic distal clavicle resection with nonpainful scars, effective May 1, 2010.  (Prior to that time, the appellant had been in receipt of a temporary total rating pursuant to 38 C.F.R. § 4.30, from October 28, 2009, based on surgical treatment requiring convalescence).  In November 2010, the appellant submitted a notice of disagreement with the RO's determination, arguing that his left shoulder disability warranted a rating in excess of 20 percent.  The record, however, contains no indication that the RO has issued a Statement of the Case addressing this matter.  This action must therefore be undertaken on remand.  Manlincon v. West, 12 Vet. App. 238 (1999).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In this case, at his July 2012 Board hearing, the appellant testified that although he had not filed a claim for an increased rating for his service-connected low back disability until 2003, in January or July of 1999, he was prompted to seek VA medical treatment for an incapacitating episode of low back pain.  The earliest VA outpatient treatment records in the record currently available to the Board are dated in July 2000.  In light of the appellant's testimony and the provisions of section 3.157, additional evidentiary development is necessary.  

In addition, the Board finds that another VA medical examination is required.  The appellant was last examined for compensation purposes in September 2010.  At that time, the claims folder was not available to the examiner.  Moreover, the appellant has testified that his service-connected low back disability continues to worsen in severity.  38 C.F.R. § 3.159(c)(4) (2013); see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992).  

Finally, as discussed above in the Introduction, in an April 2010 rating decision, the RO denied a disability rating in excess of 20 percent for the appellant's service-connected left shoulder status post arthroscopic subacromial decompression and arthroscopic distal clavicle resection with nonpainful scars.  In November 2010, the appellant submitted a notice of disagreement with the RO's determination.  A review of the record available to the Board indicates that a Statement of the Case addressing this issue has not yet been issued.  Thus, a remand for that action is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should review the record and ensure that a Statement of the Case has been issued to the appellant and his representative addressing the issue of entitlement to a disability rating in excess of 20 percent for left shoulder status post arthroscopic subacromial decompression and arthroscopic distal clavicle resection with nonpainful scars.  The appellant must be advised of the time limit in which he may file a substantive appeal, if he so desires.  38 C.F.R. § 20.302(b) (2013).  This issue should then be returned to the Board for further appellate consideration, only if an appeal is properly perfected.

2.  The RO/AMC should review the record and ensure that complete VA clinical records from the Clarksburg VA Medical Center for the period from January 1999 to the present have been associated with the record on appeal.  

3.  After the records above have been secured, the appellant should be scheduled for a VA medical examination to determine the severity of his service-connected lumbosacral strain.  The claims folder and access to any additional records in the appellant's electronic VA files must be provided to the examiner for review in connection with the examination.  After examining the appellant and reviewing the record, the examiner should comment on the severity of the appellant's service-connected lumbosacral strain, to include providing range of motion measurements for the thoracolumbar spine.  He or she should also comment on any functional impairment resulting from painful motion, weakness, fatigability, and incoordination.  If feasible, this determination should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  A complete rationale must be provided for any opinion offered.

4.  Following completion of the actions delineated above, and after conducting any additional evidentiary development necessary, the RO/AMC should readjudicate the issues on appeal, considering all the evidence of record.  If the benefits sought by the appellant remain denied, he and any representative must be provided a Supplemental Statement of the Case (SSOC) and an opportunity to respond.

The case should then be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


